Name: Commission Decision No 3280/83/ECSC of 8 November 1983 amending for the third time Decision No 2177/83/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-11-19

 Avis juridique important|31983S3280Commission Decision No 3280/83/ECSC of 8 November 1983 amending for the third time Decision No 2177/83/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 322 , 19/11/1983 P. 0035 - 0035*****COMMISSION DECISION No 3280/83/ECSC of 8 November 1983 amending for the third time Decision No 2177/83/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 2177/83/ECSC of 28 July 1983 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (1), as last amended by Decision No 2748/83/ECSC (2), and in particular Article 18 (1) thereof, Whereas Article 14b (1) of Decision No 2177/83/ECSC provides that the Commission may allocate additional quotas to undertakings where under a restructuring plan approved as suitable for ensuring the undertaking's viability in 1986, they have carried out at least three-quarters of the capacity closures provided for in the undertaking's restructuring plan since 1 January 1980; Whereas the object of the said Article is to encourage undertakings to effect rapidly the closure of excess capacity, as stated in point 11 of the preamble to the Decision; Whereas the quota system provided for in Decision No 2177/83/ECSC is applicable from 1 July 1983 until 31 January 1984; Whereas experience has shown that the examination of an undertaking's restructuring plan in order to assess whether the undertaking will be viable in 1986 may be a lengthy and complex process, which does not lead to a final conclusion before the expiry of the system; Whereas such a delay could effectively deny the benefit of Article 14b to an undertaking which has already carried out a substantial programme of capacity closure in line with the general objectives for steel, thus nullifying the intention of the said Article 14b; Whereas, such being the case, Decision No 2177/83/ECSC has therefore encountered an unforeseen difficulty within the meaning of Article 18 (1) thereof and should be amended in consequence, HAS ADOPTED THIS DECISION: Article 1 The first sentence of Article 14b (1) of Decision No 2177/83/ECSC is hereby replaced by the following: 'The Commission may allocate additional quotas to undertakings where, under a restructuring plan submitted to the Commission, they have carried out since 1 January 1980 at least three-quarters of the capacity closures provided for in the undertaking's restructuring plan and those demanded, where required, by the Commission in its Decisions of 29 June 1983 concerning aids to the steel industry.' Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1983. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 208, 31. 7. 1983, p. 1. (2) OJ No L 269, 1. 10. 1983, p. 55.